Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/3/2022 has been entered.  All previous objections have been withdrawn as well as previously recited 112(f) interpretations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-16, 18, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of Kessler (US 3,290,003).
Claim 12:  AAPA discloses an unloader (Fig. 1, 1) for a compressor (see page 6, lines 18-19 of Applicant’s specification) comprising a housing (2) having an inlet (3) and an outlet (4), a cavity (9) being partially delimited by a lid (10) provided on the housing, and a piston rod (5/8) configured to move in a reciprocating manner in the housing, a first end of the piston rod having a valve (7) provided thereon and configured to close the outlet in a direction orthogonal to a direction in which the piston rod is configured to move in the reciprocating manner (Fig. 1), and a second end of the piston rod having a piston (8) arranged thereon, the piston being configured to move in a reciprocating manner in the cavity of the unloader (Fig. 1) by a pressure difference in the cavity (9) between a top and bottom of the piston (via pressure introduced/withdrawn from side/bottom channel in 2 connected with 9), wherein the unloader includes a sealing means (note seal ring on side of 8) configured to provide leakage-free movement of the piston in said cavity,2AMENDMENT UNDER 37 C.F.R. § 1.1 1Attorney Docket No.: Q256210Appln. No.: 16/962,400 
AAPA’s valve device does not provide a way for easy disassembly so that its internal components can be quickly accessed for repair/replacement. Further, AAPA does not disclose an unloader device having a cavity being at least delimited by a dome-shaped lid such that the cavity completely located/integrated in the dome-shaped lid and the dome-shaped lid is configured such that the piston and the sealing means are freely accessible when the dome-shaped lid is removed and which is also mounted detachably by bolts.  However, Kessler teaches a valve device whose assembly is formed to provide a way for easy disassembly so that its internal components can be quickly accessed for repair/replacement. Further, Kessler’s valve device has a cavity (note cavity within 32) being at least delimited by a dome-shaped lid (note domed shape of upper portion of 32) such that the cavity is completely located/integrated in the dome-shaped lid and the dome-shaped lid is configured such that its piston (34) and sealing means (38) are freely accessible when the dome-shaped lid is removed (Fig. 1, via element 33 release).  Kessler further teaches that the dome-shaped lid is mounted detachably on the housing by bolts (note attachment bolt/hinge bolts in Fig. 3 at/near 56/58 which suitable design could be incorporated into element 33 as provided in col. 2, lines 52-54).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporated Kessler’s lid into AAPA as Kessler’s lid design provides for ready disassembly for repairs/cleaning (see Kessler, col. 1, lines 36-38).
Claim 13:  AAPA and Kessler teach the previous limitations.  Kessler further teaches that its dome- shaped lid includes a cylindrical casing (note lower portion of 32) and a hood (note top portion of 32), and is configured such that the piston (34) is arranged moveably in a reciprocating manner in the cylindrical casing thereof (Fig. 1). 
Claim 14:  AAPA and Kessler teach the previous limitations.  Kessler further teaches that said sealing means (38) are provided between a sealing surface of the piston (34) and a sealing surface of the dome-shaped lid (Fig. 1).
Claim 15:  AAPA and Kessler teach the previous limitations.  Kessler further teaches that said sealing means comprise a seal (38) and/or a slide ring.  
Claim 16:  AAPA and Kessler teach the previous limitations.  Kessler further teaches that the seal (38) of said sealing means is a single-acting seal (Fig. 1.  
Claim 18:  AAPA and Kessler teach the previous limitations.  Kessler further teaches the dome-shaped lid is provided with a handle or handgrip (note grip lip at bottom of 32 or the grip-able protrusion of 42).
Claim 20:  AAPA and Kessler teach the previous limitations.  AAPA further discloses a compressor (see Applicant’s specification, page 6, noting the compressor) having an inlet for gas to be compressed (inherent with the compressor) and an outlet for compressed gas (inherent with the compressor), and as modified with Kessler, is provided with the unloader of claim 12, with said unloader having its outlet connected to said inlet of the compressor (see Applicant’s specification, page 6, lines 18-19).
Claim 22:  AAPA and Kessler teach the previous limitations.  AAPA further discloses that the inlet (3) is disposed above a seat (near 4) of the valve in the direction in which the piston rod is configured to move.  
Claim 23:  AAPA and Kessler teach the previous limitations.  Kessler further teaches that the dome-shaped lid (32) includes a flange (note flange on bottom of 32) on a distal end thereof configured for attachment to an associated housing.
Claim 12-16, 18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of Anderson (US 3,307,574).
Claim 12:  AAPA discloses an unloader (Fig. 1, 1) for a compressor (see page 6, lines 18-19 of Applicant’s specification) comprising a housing (2) having an inlet (3) and an outlet (4), a cavity (9) being partially delimited by a lid (10) provided on the housing, and a piston rod (5/8) configured to move in a reciprocating manner in the housing, a first end of the piston rod having a valve (7) provided thereon and configured to close the outlet in a direction orthogonal to a direction in which the piston rod is configured to move in the reciprocating manner (Fig. 1), and a second end of the piston rod having a piston (8) arranged thereon, the piston being configured to move in a reciprocating manner in the cavity of the unloader (Fig. 1) by a pressure difference in the cavity (9) between a top and bottom of the piston (via pressure introduced/withdrawn from side/bottom channel in 2 connected with 9), wherein the unloader includes a sealing means (note seal ring on side of 8) configured to provide leakage-free movement of the piston in said cavity,2AMENDMENT UNDER 37 C.F.R. § 1.1 1Attorney Docket No.: Q256210Appln. No.: 16/962,400 
AAPA does not disclose an unloader device having a cavity being at least delimited by a dome-shaped lid such that the cavity is completely located/integrated in the dome-shaped lid, that the dome-shaped lid is configured such that the piston and the sealing means are freely accessible when the dome-shaped lid is removed and that the dome-shaped lid is mounted detachably on the housing by bolts.  However, Anderson teaches a valve device having a cavity (note cavity within 60) being at least delimited by a dome-shaped lid (note domed shape of 60) such that the cavity is completely located/integrated in the dome-shaped lid and the dome-shaped lid is configured such that its piston (62) and sealing means (note seal on outside of 62) are freely accessible when the dome-shaped lid is removed (Fig. 1, via removal of bolts 80) and that the dome-shaped lid is mounted detachably on an associated housing by bolts (80).  It would have been obvious before the effective filing date of the invention to a skilled artisan to incorporated Anderson’s lid into AAPA as Anderson’s lid design provides for an indicator component (66) that can visually communicate the position of the valve (see Fig. 1).
Claim 13:  AAPA and Anderson teach the previous limitations.  Kessler further teaches that its dome- shaped lid includes a cylindrical casing (note lower portion of 60) and a hood (note top portion of 60), and is configured such that the piston (62) is arranged moveably in a reciprocating manner in the cylindrical casing thereof (Fig. 1). 
Claim 14:  AAPA and Anderson teach the previous limitations.  Anderson further teaches that said sealing means are provided between a sealing surface of the piston and a sealing surface of the dome-shaped lid (see Fig. 1).
Claim 15:  AAPA and Anderson teach the previous limitations.  Anderson further teaches that said sealing means comprise a seal (see Fig. 1, note O-ring around 62) and/or a slide ring.  
Claim 16:  AAPA and Anderson teach the previous limitations.  Anderson further teaches that the seal of said sealing means is a single-acting seal (see Fig. 1, note O-ring around 62).
Claim 18:  AAPA and Anderson teach the previous limitations.  Anderson further teaches the dome-shaped lid is provided with a handle or handgrip (note grip portion of 68).
Claim 21:  AAPA and Anderson teach the previous limitations.  Anderson further teaches a connecting passage (122) is formed in a base of the housing (see Figs. 1-2), the connecting passage extending vertically (note vertical passage portion near 124) into a bottom of the cavity and horizontally (note horizontal portion of 122) to an outside of the housing, below the cavity (see Figs. 1-2).
Claim 23:  AAPA and Anderson teach the previous limitations.  Anderson further teaches that the dome-shaped lid includes a flange (note flange on bottom of 60 for bolts 80) on a distal end thereof configured for attachment to an associated housing.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (AAPA) in view of Kessler (US 3,290,003) and in further view of Haytayan (US 4,763,562).
Claim 19:  AAPA and Kessler teach the previous limitations.  Kessler further teaches a method of replacing the sealing means of AAPA’s unloader modified with the lid of Kessler, in dismantling the dome-shaped lid (32) of the housing such that the piston becomes freely available (see Kessler col. 2, lines 36-38, 52-54) and in which the seal would be accessible for replacement and then re-mounting the dome-shaped lid of the housing (col. 2, lines 52-54).  While not explicitly mentioning the act of replacement of at least a portion of a sealing means, such a task is well known in the prior art, as discussed by Haytayan (see col. 5, lines 62-68).  It would have been obvious before the effective filing date of the invention to a skilled artisan to replace the internal seals of AAPA as taught by Haytayan in order to prevent leaking caused from oil/worn seal components.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Due to Applicant’s new claim amendments with dependent claim 21, Examiner has newly utilized Anderson to read upon independent claim 12 in combination with Applicant’s admitted prior art.  Applicant has also incorporated the limitations of claim 17 into independent claim 12, arguing that Kessler does not read upon the claim limitations relating to its inclusion of bolts since the depiction of Figure 3 is for a clamping arrangement element (27) that is distanced from the pertinent clamping element (33).  However, Kessler makes clear that all the clamping elements depicted in Figure 1 (27, 31, 33) may be of any suitable design (col. 2, lines 52-54), which would include that depicted in Figure 3, which suitable design a skilled artisan could incorporate into element 33.  As such, Examiner believes that utilizing the suitable design presented in Figure 3 as the exemplary design for clamp member 33 in Figure 1 is proper and still reads upon the claim limitations in claim 1 relating to a mounting by bolts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746